Citation Nr: 0842499	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1964.  He also has Reserve service in the Army 
National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDING OF FACT

The veteran was exposed to acoustic trauma in service, 
including from small arms fire and construction machinery; 
hearing loss has been continuous since service separation; 
and the competent evidence is in relative equipoise on the 
question of whether the current bilateral hearing loss 
disability is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002  & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance 
with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, VA notified the veteran in letters issued in 
January 2006 and March 2006 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  In a March 2006 letter, the veteran was provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service treatment 
records, VA examination report and medical opinion, and 
private medical evidence and opinion have been associated 
with the claims folder.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Moreover, in this case, the Board is granting in full the 
benefit sought on appeal (service connection for bilateral 
hearing loss).  Accordingly, any notice or assistance error 
that may have occurred would be harmless; therefore, the 
Board need not further discuss VCAA duties.  



Service connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id. at 159-60.

Analysis of Service Connection for Bilateral Hearing Loss

In this case, the veteran served on active duty from April 
1964 to September 1964.  In December 2005, the veteran filed 
a claim with VA for service connection for bilateral hearing 
loss and tinnitus.  The veteran indicated that his bilateral 
hearing loss began during service in 1964.  Through his 
representative, he contends that a May 2006 private 
audiologist's opinion relating the veteran's current 
bilateral hearing loss disability to acoustic trauma in 
service is at least of equal weight as the March 2006 VA 
examination report opinion that it is unlikely that the 
veteran's bilateral hearing loss is related to service.  The 
veteran's representative has pointed out in the November 2008 
brief on appeal that service connection has already been 
granted for this veteran's tinnitus based on VA's factual 
finding that the veteran was exposed to acoustic trauma 
during his active duty service in 1964. 

The service treatment records include the service entrance 
examination in January 1964 that showed whisper voice at 
15/15 in the right ear and 15/15 in the left ear.  The 
veteran's September 1964 service separation examination 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
-
0
LEFT
5
5
0
-
10


At a March 2006 VA examination, the veteran reported noise 
exposure on active duty from rifle fire and noise exposure in 
the Army National Guard from firing tanks.  He also reported 
construction noise as a civilian.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
60
65
LEFT
20
25
35
60
65

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

The March 2006 VA examiner opined that, because the veteran 
had normal hearing upon separation from active duty service 
in 1964, it was not likely that the present hearing loss was 
related to his noise exposure in the military.  The March 
2006 VA examiner also noted that exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift, this disappears in 16 to 48 hours after exposure to 
loud noise.  The examiner also noted that impulse sounds may 
also damage the structure of the inner ear resulting in an 
immediate hearing loss, and continuous exposure to loud noise 
can also damage the structure of the hair cells resulting in 
hearing loss.  The examiner reasoned that, if the hearing 
does not recover completely from a temporary threshold shift, 
a permanent hearing loss exists; and that a normal audiogram 
subsequent to noise exposure would verify that the hearing 
had recovered without permanent loss.

A May 2006 private audiology opinion by Craig Foss, Au.D., 
reflects the veteran's history of in-service noise exposure 
of tanks and rifles; post-service history of construction 
noise; current audiological findings that reflect current 
hearing loss disability bilaterally according to VA 
standards; and an opinion that it was "quite likely" that 
the current hearing loss disability began during service.  

In this case, the service treatment records reflect 
audiological measures of the veteran's hearing at service 
separation, there were no audiological measures at service 
entrance with which to compare the findings at service 
separation.  In such cases where audiological measures of 
hearing loss at service entrance and separation may not be 
compared, the Court has held that 38 C.F.R. § 3.385 "does not 
in and of itself rule out an award of service connection due 
to the absence of results of an in-service audiometric 
examination capable of being compared with the regulatory 
pure tone and speech recognition criteria . . . Therefore, 
the provisions of 38 C.F.R. § 3.385 do not serve as a bar to 
service connection."  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

After a review of all the evidence of record, including the 
veteran's military occupational specialty of construction 
machine operator, and the veteran's credible statements of 
multiple acoustic traumas in service, the Board finds that 
the veteran was exposed to acoustic trauma in service.  The 
audiometric testing demonstrates that the veteran currently 
has hearing loss the meets VA's definition of hearing loss 
disability under 38 C.F.R. § 3.385.  The remaining question 
is whether the veteran's current bilateral hearing loss 
disability was caused or aggravated by the veteran's service, 
including acoustic trauma in service. 

On the question of relationship to service, the Board notes 
that service connection has already been granted for 
tinnitus, including based on VA's factual findings that the 
veteran was exposed to acoustic trauma during his active duty 
service in 1964; and that the weight of the March 2006 VA 
audiology examination report opinion and a May 2006 private 
audiologist's opinion were in approximate balance.  The 
Board, likewise, finds no basis for finding that the March 
2006 VA audiologist examiner's opinion is of more probative 
value than the May 2006 private audiologist examiner's 
opinion.  

There is no basis for the March 2006 VA audiologist's factual 
basis that the veteran had normal hearing at service 
separation.  The September 1964 service separation 
audiometric examination report showed from 5 to 10 pure tone 
decibel thresholds in various ranges.  This is some evidence 
of some hearing impairment bilaterally, even though it did 
not result in a diagnosis of hearing loss or did not meet VA 
standards at service separation.  The March 2006 VA audiology 
examination report indicates that on basis for the negative 
medical opinion was that the veteran had normal hearing at 
service separation; however, this is not a valid basis for a 
negative nexus opinion.  As the Court has indicated, the 
"absence of results of an in-service audiometric examination 
capable of being compared with the regulatory pure tone and 
speech recognition criteria . . . do not serve as a bar to 
service connection."  Ledford, 3 Vet. App. at 89.  

For these reasons, the Board finds that the competent 
evidence is in relative equipoise on the question of whether 
the current bilateral hearing loss is related to service.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


